Title: To George Washington from Thomas Paine, 1 May 1790
From: Paine, Thomas
To: Washington, George

 

Sir
London May 1st 1790

Our very good Friend the Marquis de la Fayette has entrusted to my care the Key of the Bastile and a drawing, handsomely framed, representing the demolition of that detestible prison, as a present to your Excellency, of which his letter will more particularly inform. I feel myself happy in being the person thro’ whom the Marquis has conveyed this early trophy of the Spoils of Despotism and the first ripe ⟨fru⟩its of American principles transplanted into ⟨Eur⟩ope to his great Master and Patron—when he mentioned to me the present he entended you my heart leaped with Joy—It is something so truly in character that no remarks can illustrate it, and is more happily expressive of his remembrance of his American friends than any letters can convey. That the principles of America opened the Bastile is not to be doubted, and therefore the Key comes to the right place.
I beg leave to suggest to your Excellency the propriety of congratulating the King and Queen of France (for they have been our friends) and the National assembly on the happy example they are giving to Europe. You will see by the King’s Speech, which I enclose that he prides himself on being at the head of the Revolution, and I am certain that such a congratulation will be well received and have a good effect.
I should rejoice to be the direct bearer of the Marquis’s present to your Excellency but I doubt I shall not be able to see my much loved America till next spring. I shall therefore send it by some American Vessel to New York. I have permitted no drawing to be taken here, tho’ it has been often requested, as I think there is a propriety that it should first be presented.
⟨But⟩ Mr West wishes Mr Trumbull to make a painting ⟨of⟩ the presentation of the Key to you.
I returned from France to London about five Weeks ago—and I am engaged to return to Paris when the Constitution shall be proclaimed and to carry the American Flag in the procession—I have not the least doubt of the final and compleat success of the French Revolution—little Ebbings and Sowings, for and against, the natural companions of revolutions, sometimes appear, but the full current of it, is, in my opinion, as fixed as the Gulph Stream.

I have manufactured a Bridge (a Single arch) of one hundred & ten feet Span, and five feet high from the Cord of the Arch—It is now on board a vessel coming from Yorkshire to London—where it is to be erected—I see nothing yet to dissappoint my hopes of its being advantageous to me—it is this only which keeps me Europe—and happy shall I be when I shall have it in my power to return to America. I have not heard of Mr Jefferson since he sailed except of his arrival. As I have always indulged the belief of having many ⟨friends⟩ in America, or rather no Enemies, I have ⟨nothing else particu⟩larly to mention—but my affectionate rem⟨embrances to⟩ all—and am, Sir, with the greatest Respect your much obliged and Obedient Humble servant

Thomas Paine


If any of my friends are disposed to favour me with a letter—it will come to hand by addressing it to the care of Benjn Vaughn Esqr. Jeffries Square London.

